o CO SI DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attorney - j
MICHAEL W. REDDING .

Assistant United States Attorney

501 I Street, Suite 10-100 DEC 2 0 78g
Sacramento, CA 95814 CLERK ve.
Telephone: (916) 554-2700 EASTERN DiStiyey oc] COURT

N DISTRICT oe CALIF
ORNIA
Af

oa We

Facsimile: (916) 554-2900 By

 

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF: NO. 2:19-SW-1020 KJN

 
  
 

RDER TO UNSEAL SEARCH
WARRANT AND SEARCH WARRANT
AFFIDAVIT

1565 ELM STREET
CHICO, CA.

 

The government’s request to unseal the Search Warrant and this case is GRANTED.

Dated: | aol7

 

HON. DEBORAH L. BARNES
U.S. Magistrate Judge

 
